Exhibit 10.26

LOGO [g260990ex10_32.jpg]

SCHEDULE I

CHANGE OF CONTROL SEVERANCE PLAN PARTICIPANTS

Benefit Level - 3

 

  

Baxter, Warner L.

   Mark, Richard J.      

Borkowski, Maureen A.

   Moehn, Michael      

Cisel, Scott A.

   Naslund, Charles D.      

Cole, Daniel F.

   Nelson, Gregory L.      

Heflin, Adam C.

   Sullivan, Steven R.      

Lyons, Martin J.

   Voss, Thomas R.   

Benefit Level - 2

 

   Barnes, Lynn M.    Mueller, Michael G.       Birdsong, Jerre E.    Nelson,
Craig D.       Birk, Mark C.    Ogden, Stan E.       Brawley, Mark    Pate, Ron
D.       Coyne, Kendall D. *    Power, Joseph M.       DeGraw, Kevin   
Reasoner, Cleveland O. *       Diya, Fadi M.    Schepers, David J.       Eacret,
Mark *    Schukar, Shawn E.       Glaeser, Scott A.    Sobule, James A.      
Heger, Mary P. *    Steinke, Bruce A.       Hunt, David R. *    Wakeman, David
N. *       Iselin, Christopher A.    Weisenborn, Dennis W.       Kidwell,
Stephen M.    Wiseman, D. Scott *       Lindgren, Mark C.    Wood, Warren T. *
      Menne, Michael L.      

*Not eligible for excise tax gross-up provisions

Date: December 8, 2011

LOGO [g260990g35c78.jpg]

 